In a matrimonial action in which the parties were divorced by a judgment of the Supreme Court, Nassau County, entered May 26, 1989, the plaintiff husband appeals from an order of the Supreme Court, Nassau County (Colby, J.), dated August 23, 1990, which, inter alia, (1) denied his cross motion to set aside or modify a prior order of the same court (Di Noto, J.), dated February 28, 1990, which, inter alia, denied his application for a transfer of custody of the parties’ two minor children to him and for suspension, and/or reduction of child support, and (2) granted the defendant wife’s motion to hold him in contempt of the prior order dated February 28, 1990, to the extent of directing him to comply with certain of its provisions.
Ordered that the order is affirmed, with costs.
The husband, in contesting the defendant wife’s contempt motion on the merits, without objecting to the notice and warning requirements of Judiciary Law § 756, has waived any objections to the validity of the motion based upon those notice and warning requirements (see, Matter of Rappaport, 58 NY2d 725). The husband’s remaining contentions are without merit (see, Weinreich v Weinreich, 184 AD2d 505 [decided herewith]). Mangano, P. J., Sullivan, Harwood and O’Brien, JJ., concur.